DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” is not one of the four patentable categories.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a radius ratio”, does not reasonably provide enablement for “a ratio” as currently claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification (including the drawings as originally filed) provides support for determining “a radius ratio” (see for example ¶122-125 of the specification). The specification clearly provides support for a radius ratio as it assumes that the objects are assumed to be spherical in shape (see ¶59). The claim as written simply recites “a ratio” which doesn’t assume any shape; however, because of the broadened interpretation of “a ratio,” there lacks proper support (and enablement) that would enable one of ordinary skill in the art to perform the step recited in claim 8.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, as written, appears to be convoluted and cannot be clearly interpreted. Fig. 6 appears to be correlated to the claim; however, the figure shows lines connected to both the given object and another object yet the claim only addresses a distance to the center of the other object. It’s unclear what’s being measured/included in the positional relationship. Examiner requests clarification to the claim that clearly indicates the patentable subject matter.
Appropriate correction is required.

Examiner’s Note
Claim 1 recites “another object” yet dependent claims of parent claim 1 all recite “other object.” It is assumed that the “other object” refers to the “another object” recited in claim 1. This could be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US20090137314).
Regarding claim 1, Nakayama teaches an information processing apparatus (¶1, sound device) comprising:
a gain determination section (abstract, sound volume calculation unit) adapted to determine an attenuation level on a basis of a positional relationship between a given object (i.e. enemy) and another object (i.e. wall/building) and determine a gain of a signal of the given object (Fig. 3, sound output from the given object) on a basis of the attenuation level (Figs. 4A-4B, ¶103, 108, attenuation level determined based on position between player and enemy as well as any obstruction in between).
Regarding claim 2, Nakayama teaches wherein

Regarding claim 3, Nakayama teaches wherein
the other object is located within a range of a given distance from a straight line connecting the user position and the given object (¶22-23, Fig. 4B, wall is located within a range of a given distance from a straight line [i.e. forms an obstruction between the user and the enemy] connecting the user and enemy).
Regarding claim 4, Nakayama teaches wherein
the range is determined by a size of the other object (Fig. 4D, determination of whether or not the output from the enemy can be heard by the user depends on factors such as the size of the wall (see the figure) as well as material of the wall (see ¶108, ¶113).
Regarding claim 9, Nakayama teaches wherein
the gain determination section determines the attenuation level on a basis of the positional relationship and attenuation information of the other object (¶108-113, factors to determining attenuation includes attenuation information such as natural attenuation, wall attenuation [e.g. based on material, thickness, or the like, of the wall]).
Regarding claim 10, Nakayama teaches wherein
the attenuation information includes information for acquiring the attenuation level of the signal appropriate to the positional relationship in the other object (¶108-113, Fig. 4B, not only is positional information used to determining attenuation levels but also other attenuation information such as natural attenuation, wall attenuation [e.g. based on material, thickness, or the like, of the wall]).
Regarding claim 13, Nakayama teaches wherein
the signal of the given object includes an audio signal (¶8, 89, Fig. 3, enemy character outputs an audio signal).
Regarding claim 14, it is rejected similarly as claim 1. The method can be found in Nakayama (¶1, method).
Regarding claim 15, it is rejected similarly as claim 1. The program can be found in Nakayama (¶157, program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US20090137314) in view of Gustafsson et al (US20080240448, hereinafter “Gustafsson”).
Regarding claim 5, Nakayama fails to explicitly teach wherein
the given distance includes a distance from a center of the other object to an end of the other object on a side of the straight line.
Gustafsson teaches wherein
the given distance includes a distance from a center of the other object to an end of the other object on a side of the straight line (¶52, it is know that sound attenuation of an object is at its maximum when the sound path from the source to the listener goes directly through the middle of the object and the attenuation weakens as the intersection of the sound path and the object moves toward a side of the object and vanishes when the object no longer blocks the sound path from the source to the listener).

Regarding claim 6, Nakayama in view of Gustafsson teaches wherein
the positional relationship depends upon a size of the other object (Gustafsson, ¶52, blocking effect of the obstruction depends on several factors such as the size of the object).
Regarding claim 7, Nakayama in view of Gustafsson teaches wherein
the positional relationship includes an amount of deviation of a center of the other object from the straight line (Gustafsson, ¶52, sound attenuation of an object is at its maximum when the sound path from the source to the listener goes directly through the middle of the object and the attenuation weakens as the intersection of the sound path and the object moves toward a side of the object and vanishes when the object no longer blocks the sound path from the source to the listener).
Regarding claim 11, Nakayama in view of Gustafsson teaches wherein
the positional relationship includes a distance between the other object and the given object (Gustafsson, ¶52, blocking effect of the obstruction depends on several factors such as the distances from the object to the listener and to the sound source).
Regarding claim 12, Nakayama in view of Gustafsson teaches wherein
the gain determination section determines the attenuation level on a basis of attenuation disabling information indicating whether or not to attenuate the signal of the given object and the positional relationship (Gustafsson, ¶52-55, blocking effect can be parameterized as both a maxEffectLevel and a relativeEffectLevel wherein these parameters can be set to a value of 0-1 where 0 translates into no filtering at all and 1 translates into maximum attenuation for all frequencies).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the above rejection(s) and/or objection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/QIN ZHU/Primary Examiner, Art Unit 2651